AUSTIN.X'EXAS
PPICE   DANXEL                                                 WAOAN     DICXSSON
                                                                  wlmm¶-AmmlmrAN-m
*¶70-   Q-E-


                               'November5, 1948

          Hen. Douglas A. Newton           Opin!on No. V-709
          District Attorney
          53rd Judicial.District           RE: The euthority of the
          Del Rio, Texans                      Commissioners Court
                                               to reduce the salary
                                               of the County Health
                                               Officer prior to the
                                               end of his current
                                               term.
          Denr Sir:
                    Reference is made to your recent request which
          reads, in part, as Sollows:
                 "Dces the Commissioners Court have the right
                 to reduce the County Health Officer's salary
                 from $100.00 to $25.00 before the end of his
                 two year eppointive term?
                 "At the first meeting of e Commissioners
                 Court of Va1 Verde County, Texas, Dr. R. N.
                 Grdem war appointed County Health Officer
                 for rrtwo year term, beginnin January 1,
                 1947 and ending January 1, 19&9. Although
                 no reason was given f’or their action the
                 Commisr3~onersCourt reduced the County
                 Health Officer'c anlery from $1.00.00per
                 month to $25.00 per month at a reguI.ar1.y
                 monthly meeting held during the month of.
                 August, and effective September I.,1948."
                      Artic1.e4423, V. C. S. is A% follows:
                      "The commissioners court by a majority
                 vote in each organized county shall bienninl-
                 l.ya~ppointA proper person for the office of
                 county health officer for his county, who
                 ehal~lhold office for two years. saia coun-
                 ty health officer shall taiceend subscribe
                 to the officiel oath, and shall file a copy
                 of such oath and a copy of his appointment
                 with the Texas State Board of Health; and,
                                                            .I   i




Hon. DouglBs A. Newton, page 2   (V-709)                         \




     until such copies are so filed, said officer
     shsll not be deemed legally qualified. Com-
     pensstion of seid county heslth officer shall
     be fixed by the commissioners.court; provided,
     that no compensation or salary shall be allow-
     ed e~xceptfor services actually rendered."
          In 34 Tex. Jur. 526, it IS provided that:
          "In the absence of any constitutional
     limitation, the Legislature may lower or
     raise the selaries or fees of officers, even
     during the term for which an officer has been
     elected or appointed; and it may diminish and
     distribute unearned official fees as it deems
     just. Also, where the commissioners' court
     has vower to fix the comoensetion of an offi-
     cer, it mBy change the amount at Bny time,
     even during his term of office. [Emphasis
     Bdaed)
          In the case of Baxter v. Rusk County, 11 S.W.
(26) 648, it was held that:
          "Commlsaloners~ Court may at any time
     fix compensation of county treasurer for re-
     ceiving and disbursing public moneys, sub-
     ject to limitation that order fixing percent-
     Bge of compensation will not be effective to
     reduce compensation earned for past 8ervices.B
          Since there is no constitutional or statutory
provision limiting the power of the Commissioners' Court
to fix the compensation of the County Health Officer and
in view of the foregoing, it is our opinion that the Com-
missioners' Court may reduce the County Health Officer's
sslarg from $100.00 to $25.00 per month before the end of
his two year appointive term.
                     SUMMARY
         The Commissioners' Court may reduce the
    salary of the County Health Officer from
    $100.00 to $25.00 per month before the end
Ron. Douglas A. I?ewton,page 3     (V-709)


    of his two~year appointive.term. 34 Tex.
    Jur. 526; Baxter v. Rusk County, 11 S.W.
    (2d) 648.
                                    Yours very truly,
                                 ATTORNEY GENERAL OF TEXAS


BA:mw




                             APPROVED:



                             ATTORNEY GEWRAL